Citation Nr: 0109405	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  95-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a brain cyst.  

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a brain cyst and which also denied 
service connection for a seizure disorder.  

In a January 1999 decision, the Board resolved another matter 
on appeal, determined that new and material evidence had been 
submitted to reopen the claim of service connection for a 
brain cyst, and remanded the issues of service connection for 
a brain cyst on the merits and service connection for a 
seizure disorder to the RO for further action.  


FINDINGS OF FACT

1.  An arachnoid cyst resulted due to shell fragment wounds 
that the veteran incurred during his combat wartime service 
during World War II. 

2.  Partial complex seizure disorder resulted due to shell 
fragment wounds that the veteran incurred during his combat 
wartime service during World War II. 


CONCLUSIONS OF LAW

1.  Entitlement to service connection for arachnoid cyst is 
warranted as this disability resulted due to shell fragment 
wounds incurred during combat wartime service.  38 U.S.C.A.. 
§§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. §§  3.303, 
304 (2000).

2.  Entitlement to service connection for partial complex 
seizure disorder is warranted as this disability resulted due 
to shell fragment wounds incurred during combat wartime 
service.  38 U.S.C.A.. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§  3.303, 304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In this case, 
the Board finds that all evidentiary development has been 
completed to the extent necessary, in light of the grant of 
service connection for the two issues on appeal.  

The veteran contends that the injuries from shell fragment 
wounds to the head and face sustained during his World War II 
service have resulted in the development of a brain cyst.  He 
further contends that the seizure disorder is a direct result 
of the brain cyst.  

Background

The veteran served in combat during World War II.  During his 
active service, the veteran sustained shell fragment wounds 
to include the head, neck, and left upper extremity.  
Following his discharge from service, the veteran sought 
service connection for residuals of these injuries.  In sum, 
eventually the veteran was service-connected for residuals of 
shell fragment wounds to the left arm, the neck, the cheek 
and forehead, and the left hand.  

With regard to the alleged brain cyst and seizure disorder, 
the relevant medical records show the following.  

The veteran has been regularly treated by VA over the years.  
X-ray findings from April 1974 revealed retained foreign 
bodies on all posterior aspects of the mandible, mostly on 
the left side.  In 1976, the electroencephalograms (EEGs) and 
brain scan were normal.  A skull series was considered normal 
given the veteran's stated age.  In November 1976, a repeat 
EEG was suggested to rule out pulse artifact.  The December 
1976 repeat EEG was normal.  The examiner determined that the 
right frontal slowing was most likely artifactual, but agreed 
with the other physician and indicated that the findings 
either represented an abnormality which has cleared or more 
likely was a pulse artifact which was not on the second EEG.  

The veteran was afforded a VA examination in May 1978.  At 
that time, there were no radiopaque foreign bodies in the 
areas of the shell fragment wounds.  A January 1979 skull 
series revealed: clouding of the right maxillary antral sinus 
and slight increased density in the right frontal as well; no 
bony erosions; multiple venous lakes in the skull but no 
lytic defects; bilateral choroid plexus calcification and 
pineal faintly calcified; falx calcification; and no other 
abnormalities in the skull.  These findings were compared to 
those made in February 1979.  At that time, the following was 
noted: the calcification in the skull from the previous 
study, were shown in the choroid plexus; no lytic lesions 
within the skull; and the calcifications overlying the angle 
of the mandible on the lateral view when looking at the 
anterior-posterior of the cervical spine appeared to be in 
the left submandibular gland.  When seen for complaints of 
headaches in November 1979, the veteran reported that two 
years prior, he was told that he may have a brain tumor since 
the physicians were unsure about a spot on an EEG and brain 
scan.  An April 1979 entry reflects an examiner's conclusion 
that the veteran had a longstanding disease of unknown 
etiology, and that a tumor had been ruled out by brain scan.  
Reports dated in 1980 reflect the veteran's complaints of 
blurred vision and dizziness.

A computerized tomography (CT) scan of the head was performed 
in January 1983.  The examiner concluded that there was a 
possible arachnoid cyst in the anterior-inferior aspect of 
the left temporal fosses, and further noted that a 
differential diagnosis should include leptomeningeal cyst or 
epidermoid.  A coronal CT through the middle cranial fossa 
was suggested.  The veteran was hospitalized in January 1983, 
and it was noted that he suffered from chest pain and a 
seizure disorder of unknown etiology.  A sleep deprived EEG 
was completed in May 1983, and it was concluded that he had 
post-traumatic headaches, left-sided arachnoid cyst in the 
middle cranial fossa most likely congenital, and history of 
anxiety disorder with conversion reaction.  A history of a 
cardiovascular accident 10 years prior was noted but the 
records were unavailable for review and are still unavailable 
for review.  

The veteran was hospitalized by VA in September 1987 and was 
diagnosed with chronic headache and hiatal hernia.  The 
report reflects a discussion of a history of left side face 
injuries during service, as well as head and neck symptoms 
related to the left side.  The reported history showed that 
he had headaches for years, nonexertional chest pain and some 
recent diarrhea and vomiting over the past couple of years.  
An EEG was mildly abnormal because of dysrhythmic slowing 
during light stages of sleep.  

On examination in July 1989, the veteran reported complaints 
involving the left side of his head around the area above the 
ear and slightly posterior.  It was noted that his scalp had 
arisen and drained from time to time, and that he was told it 
was a brain tumor.  He also added that there was shrapnel in 
his head.  X-rays of the cervical spine did not reveal a 
foreign body in the skull, and there was 1 piece of shrapnel 
in the jawbone.  There was some reaction on the posterior 
ramus of the mandible, and the examiner concluded that there 
may be some stones in the ducts of the glands.  The examiner 
diagnosed foreign body in the mandible area with some 
abnormality of tissue secondary to trauma. 

Records dated in September 1992 show that the veteran 
complained of right ear pain and swelling on that side.  The 
examiner referred to the history of the 1983 CT scan 
indicating an arachnoid cyst.  

Records from May 1993 show that the veteran complained of 
left sided pain, and a head CT revealed an arachnoid cyst.  
Records from August 1993 reflect a diagnosis of positional 
vertigo versus Meniere's disease and rule out complex partial 
seizures.  His September 1993 EEG was abnormal on the basis 
of dysrhythmic function involving the temporal regions 
bilaterally.  The examiner commented that clinical 
correlation was indicated, but the recording appeared to 
support the diagnosis of complex partial seizure disorder.  
In October 1993 he was diagnosed with complex partial 
seizures and positional vertigo.  A February 1994 record 
indicates cardiovascular disease with complex partial 
seizures.  In May 1994, the examiner noted a diagnosis of 
complex partial seizures secondary to penetrating head injury 
of the left temporal region during World War II and benign 
positional vertigo.  

In May 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  He indicated that 
physicians initially told him he had a brain tumor, but then 
they found that it was shrapnel in the right rear part of his 
skull.  Later, he was informed that it was a cyst in one of 
the areas where he was wounded.  It was pointed out that his 
service records may not be thorough with regard to the 
reporting of the extent and number of wounds.  He did not 
recall much about the treatment of his wounds during service, 
and he was not certain if he had a concussion at that time.  
He did refer to a time during service when he became dizzy, 
went to sleep and came to later on.  He has had no other 
significant head injuries since that time.  Before he found 
out about the brain cyst, he had a six or seven year history 
of seizures.  He referred to post-service treatment at a 
hospital which has since been destroyed by fire.  The 
veteran's physicians have told him his seizures were related 
to a head injury during service.  The veteran's wife also 
testified.  She pointed out that she has known the veteran 
since she was 13 years old, and they have been married for 51 
years.  She has seen scars on the back of his head while 
cutting his hair over the years.  He told her that the scars 
were due to wounds incurred during service.  She also has 
witnessed his seizures. 

In June 2000, the veteran was afforded a VA neurological 
examination.  The examiner initially reviewed the veteran's 
history and noted that the veteran, during service, had been 
shot in the left side of the face, neck, shoulder,  and left 
upper extremity and had developed sequelae over the years 
from his injuries.  The examiner noted that the sequelae 
included headaches, weakness in the left upper extremity, and 
degenerative joint disease in the left glenohumeral joint.  
Also, the examiner noted that, in the past, the veteran had 
developed a small form of complex partial seizures that for a 
while were treated with Tegretol.  The examiner noted that VA 
records showed that he had undergone several CTs of the head 
which showed lacuna infarct in the left temporal area most 
likely the result of being shot in the head.  In addition, 
the records showed that the veteran complained of positional 
vertigo.  In addition, past EEG showed bilateral paroxysmal 
discharges from both temporal lobes.  The veteran's wife told 
the examiner that in the past, the veteran had for a number 
of years not taken his medicines for seizures, but was doing 
well in that regard now.  Neurological examination showed an 
awake, somewhat febrile elderly gentleman who walked with 
clumsiness and generalized weakness.  He was oriented, but 
could not subtract by 7 or spell complicated words.  He had 
no carotid bruit.  His cranial nerves seemed to be intact.  
He had hypoactive deep tendon reflexes, but they were all 
present.  He had good hand to nose and heel to knee tests.  
He had no "--- reflexes."  He seemed to have a tendency to 
rumble when he stood up with his feet close together.  He had 
no straight leg raising signs.  Both upper extremities showed 
severe atrophy of the muscles of the shoulders.  In addition, 
there were several small old cuts in the skin, most likely 
the result of the shrapnel wounds that he sustained during 
service.  The impression was old World War II injury to the 
face resulting in improved partial complex seizure disorder 
and asymptomatic arachnoid cyst.  

In an addendum, the examiner indicated that the veteran also 
had dementia which was most likely due to aging and to a 
vascular disease of the brain and not likely due to the 
arachnoid cyst.  The examiner also indicated that it was 
unlikely that the veteran had shrapnel in his brain.  

In August 2000, the veteran was afforded a VA mental disorder 
examination.  This examination also confirmed a cyst on the 
brain, but mostly addressed the existence of dementia versus 
a cognitive disorder.  


Analysis

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the record shows that the veteran is a 
combat veteran.  Where a combat veteran alleges he suffers 
disability due to an injury incurred in service, 38 U.S.C.A. 
§ 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In this case, the veteran contends that his shell fragment 
wounds that he sustained during service (the record 
substantiates that the veteran was injured by shell fragments 
during service), resulted in the development of a brain cyst 
which in turn resulted in his seizure disorder.  

At the outset, the Board notes that the most recent VA 
examinations also raises the possibility that the veteran 
currently has a psychiatric disorder to include dementia.  
The veteran's possible dementia has not been associated with 
his arachnoid cyst or his seizure disorder nor has this issue 
been raised by the veteran.  Thus, the matter of any current 
psychiatric disorder to include dementia is not before the 
Board and will not be addressed by the Board. 

According to the record, the veteran sustained shell fragment 
wounds to the left side of his head and his neck.  An 
arachnoid cyst was first identified following a sleep 
deprived EEG in May 1983.  At that time, it was concluded 
that the veteran had a left-sided arachnoid cyst in the 
middle cranial fossa.  It was opined that it was most likely 
congenital in nature.  However, when the veteran was 
reexamined by a VA neurological examiner in June 2000, the 
examiner indicated that the arachnoid cyst, currently 
asymptomatic, was due to his shell fragment wound injuries 
during service.  The Board places greater weight on this 
opinion because the neurological examiner has the benefit of 
reviewing the veteran's complete medical records to include 
the prior 1983 notation.  

With regard to alleged seizure disorder, in the early 1980's, 
the veteran was diagnosed as having a seizure disorder of 
unknown etiology.  In the 1990's, VA examiners attempted to 
determine if the veteran in fact had a seizure disorder.  
Records from August 1993 reflect a diagnosis of positional 
vertigo versus Meniere's disease and rule out complex partial 
seizures, but a September 1993 EEG was abnormal on the basis 
of dysrhythmic function involving the temporal regions 
bilaterally and that examiner commented that the recording 
appeared to support the diagnosis of complex partial seizure 
disorder.  Again, in October 1993 the veteran was diagnosed 
as having complex partial seizures and positional vertigo.  
In May 1994, a VA examiner opined that the veteran had 
complex partial seizures secondary to penetrating head injury 
of the left temporal region during World War II and benign 
positional vertigo.  

As noted, in June 2000, the veteran was examined by a VA 
neurological examiner who had the benefit of reviewing his 
medical records.  Upon a review of the records, the examiner 
noted that, in the past, the veteran had developed a small 
form of complex partial seizures that for a while were 
treated with Tegretol.  Upon examining the veteran, the 
examiner concluded that the veteran did have partial complex 
seizure disorder which was due to his old World War II injury 
to the face, and which was improved, presumably meant to take 
into consideration the wife's report that the veteran 
currently was taking seizure medication as opposed to when he 
failed to take his medication in past years. 

In light of the foregoing, the Board finds that the veteran's 
arachnoid cyst and his partial complex seizure disorder are 
related to his shell fragment wound to the head/face which he 
sustained during combat in World War II while he was on 
active duty.  In light of the medical records with particular 
significance placed on the most recent VA neurological 
examination, the weight of the evidence of record supports a 
grant of service connection  Under the circumstances, the 
Board concludes that service connection is warranted for 
arachnoid cyst and partial complex seizure disorder as these 
disabilities resulted due to shell fragment wounds incurred 
during combat wartime service.  38 U.S.C.A.. §§ 1110, 
1154(b), 5107(b); 38 C.F.R. §§  3.303, 304.


ORDER

Entitlement to service connection for arachnoid cyst is 
granted.  

Entitlement to service connection for partial complex seizure 
disorder is granted.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

